LIVINGSTON, Chief Justice.
Supreme Court Rule 39, Code of Alabama 1940, Title 7 Appendix, provides in part, that an application to this court for writ of certiorari to the Court of Appeals to revise or correct a judgment of that court must be filed with the Clerk of the Supreme Court within fifteen days after the action of said Court of Appeals upon the application for rehearing, and that compliance with this rule is mandatory and jurisdictional.
■ We have also held that placing the application and brief in the mail within the prescribed period is not a compliance with the rule. Troup v. State, 248 Ala. 143, 144, 26 So.2d 622; Burch v. State, 249 Ala. 72, 29 So.2d 425; Oliver v. State, 256 Ala. 295, 54 So.2d 618; Dawson v. State, 259 Ala. 205, 66 So.2d 568; Johnson v. State, 261 Ala. 373, 74 So.2d 508; Reserve Life Ins. Co. v. Longshore, 262 Ala. 95, 77 So.2d 392.
The record before us shows on its face that the application for the writ of certiorari was not filed in accordance with said rule. The application not having been filed in time, the motion of the Attorney General to strike the same must be granted, Authorities, supra.
Application for writ of certiorari stricken.
LAWSON, STAKELY and MERRILL, JJ., concur.